Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 1 of 45 Page ID #:238




                                              EXHIBIT 1
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 2 of 45 Page ID #:239




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA




 A.B. et al.,                                  Case No. 2:20-CV-09555
       Plaintiffs,
                v.
 Regents of the University of California
 et al.,
       Defendants.




                       SETTLEMENT AGREEMENT
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 3 of 45 Page ID #:240




       This Settlement Agreement and Release dated October 20, 2020 (the

  “Agreement”), is made and entered into by and among Plaintiffs A.B., C.D., E.F.

  G.H., I.J., K.L., and M.N. in the above-captioned consolidated action (“Plaintiffs”),

  through their undersigned counsel, Defendant Regents of the University of the

  California (“Regents”), and Defendant James Heaps, M.D. (together, “Releasing

  Defendants,” and collectively with Plaintiffs, the “Parties”). The Agreement is

  intended to fully, finally, and forever resolve, discharge, and settle the Released

  Claims (as defined herein) as against the Released Parties (as defined herein),

  subject to the approval of the Court and the terms and conditions set forth in this

  Agreement.

  1.    RECITALS

       WHEREAS, Plaintiffs filed a class action in July 2019 (C.D. Cal. No. 2:19-

  cv-06586) against James Heaps and Regents alleging various causes of action;

       WHEREAS, in response to challenges presented by the COVID-19 pandemic,

  Plaintiffs voluntarily dismissed their claims, without prejudice, in March 2020;

       WHEREAS, the Parties thereafter engaged in intensive arm’s-length

  settlement negotiations;

       WHEREAS, those negotiations were informed by Regents’ production of

  documents and the Parties’ exchanges of information and were supervised in formal

  mediation sessions by Kenneth R. Feinberg;


                                           2
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 4 of 45 Page ID #:241




       WHEREAS, on May 29, 2020, the Parties reached a proposed agreement on

  certain terms and further negotiation resulted in the terms as set forth in the

  Agreement;

       WHEREAS, the Parties are entering into the Settlement to avoid the risks,

  burdens, and expense of continued litigation;

       WHEREAS, each Plaintiff and Defendant has independently determined that

  it is desirable and beneficial for the Litigation to be fully and finally resolved in the

  manner and upon the terms and conditions set forth in this Agreement; and

       WHEREAS, the Parties, by and through their respective undersigned counsel,

  have agreed to this Settlement on the terms and conditions set forth below.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

  among Plaintiffs (for themselves and the Class Members) and Releasing

  Defendants, by and through their counsel, that, subject to the approval of the Court,

  the Litigation and the Released Claims will be finally and fully compromised,

  settled, and released, and the Litigation will be dismissed with prejudice as to all

  Parties, upon and subject to the terms and conditions of the following Agreement.

  2.    DEFINITIONS

        The following terms, when used in this Agreement, have the meanings as set

  forth below. All terms defined in the singular have the same meaning when used in




                                             3
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 5 of 45 Page ID #:242




  the plural, and all terms defined in the plural have the same meaning when used in

  the singular.

       2.1    “Administrative Expenses” means the cost of the notice program

  relating to this Settlement and the costs of administering and processing of claims,

  disbursements of consideration and other necessary and reasonable expenses

  associated with administering this Settlement, including the compensation of the

  Special Master, those working under the supervision of the Special Master or the

  Panel,, and including any costs and expenses related to lien resolution services, as

  well as expenses related to the Equitable Relief set forth in Exhibit B hereto.

  Regents shall pay Administrative Expenses separately from, and in addition to, the

  Settlement Amount.

       2.2    “Awards” means the individual amounts due to Claimants in

  accordance with the protocols and procedures outlined herein and in Exhibit A

  hereto.

       2.3    “Claim Form” or “Claim Forms” mean, individually or collectively, the

  “Statement of Class Membership,” to be completed by individuals not pre-

  identified through Regents’ records who wish to establish their membership in the

  Class and eligibility for payment under Tier 1; or the “Tier 2 and 3 Claim Form” to

  be completed by Class Members who wish to submit claims for Tier 2 or Tier 3

  Claim Awards.


                                          4
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 6 of 45 Page ID #:243




       2.4    “Claim Form Deadline” means the deadline by which Claim Forms

  must be postmarked as being sent to the Claims Administrator, which deadline will

  be 120 days from the date of mailing Notice to Class Members.

       2.5    “Claimant” means any Settlement Class Member who submits a Tier 2

  and 3 Claim Form in accordance with the protocols and procedures outlined herein

  and in Exhibit A hereto.

       2.6    “Claims Administrator” or “Settlement Administrator” means JND

  Class Action, Mass Tort & Lien Resolution, chosen jointly by Class Counsel and

  Releasing Defendants’ Counsel, and to be approved by the Court to conduct various

  tasks, including as described herein.

       2.7    “Claims Process” or “Claim Procedures” means the protocols and

  procedures set forth in Exhibit A hereto for seeking and awarding monetary

  payments to Settlement Class Members, or such other procedures for distribution

  of the Settlement Fund to Class Members as the Court may direct.

       2.8    “Class” or “Class Members” means all female patients of Dr. James

  Heaps who were seen for treatment by Dr. Heaps (1) at UCLA Medical Center

  (currently known as Ronald Reagan UCLA Medical Center) from January 1, 1986

  to June 28, 2018, (2) at UCLA’s student health center (currently known as Arthur

  Ashe Student Health and Wellness Center) from January 1, 1983 to June 30, 2010,




                                          5
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 7 of 45 Page ID #:244




  or (3) at Dr. Heaps’s medical offices at 100 UCLA Medical Plaza from February 1,

  2014 to June 28, 2018.

        2.9    “Class Counsel” means the law firms of Girard Sharp LLP, Gibbs Law

  Group LLP, and Erickson Kramer Osborne LLP.

        2.10 “Class Period” means the period of time from January 1, 1983 to June

  28, 2018.

        2.11 “Class Representatives” means the individual plaintiffs who brought

  suit in this Litigation.

        2.12 “Court” means the United States District Court for the Central District

  of California.

        2.13 “Effective Date” means the date on which the time for filing an appeal

  from the Court’s issuance of an order granting final approval of this Agreement has

  either expired without an appeal being filed, or if later, after any appeal has been

  fully resolved upholding the Agreement (including requests for rehearing, rehearing

  en banc, and petitions for certiorari), at which time the obligations set forth in this

  Agreement and the terms of this Agreement become binding on Releasing

  Defendants, the Class Representatives, the Settlement Class, Class Counsel, and

  anyone else who has undertaken an obligation under this Agreement.

        2.14 “Equitable Relief” means the specific measures Regents agrees to

  undertake pursuant to this Settlement, set forth in Exhibit B hereto.


                                            6
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 8 of 45 Page ID #:245




       2.15 “Escrow Account” means the escrow account designated and controlled

  by the Escrow Agent at one or more national banking institutions into which the

  Settlement Amount will be deposited for the benefit of Class Members.

       2.16 “Escrow Agent” means the Claims Administrator or another neutral

  third party agreed to by the Parties.

       2.17 “Final Approval” means entry of the Court’s order granting final

  approval of this Agreement and entering judgment, substantially in the form of

  Exhibit E.

       2.18 “Government Payor” means the Medicare program, the Medicaid

  program, and any other federal, state or other governmental body, agency,

  department, plan, program, or entity that administers, funds, pays, contracts for, or

  provides medical items, services, and/or prescription drugs.

       2.19 “Late Claims” means claims filed by Class Members after the Claim

  Form Deadline.

       2.20 “Lien” means any statutory lien of a Governmental Payor or Medicare

  Part C or Part D Program sponsor; or any mortgage, lien, reimbursement claim,

  pledge, charge, security interest, or legal encumbrance, of any nature whatsoever,

  held by any person or entity, where there is a legal obligation to withhold payment

  of a Claim Award, or some portion thereof, to a Settlement Class Member under

  applicable federal or state law.


                                           7
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 9 of 45 Page ID #:246




           2.21 “Lienholder” means any governmental or private entity that holds or

  otherwise has the right to assert a Lien.

           2.22 The “Litigation” means all proceedings consolidated with or relating to

  A.B. et al. v. Regents of the University of California et al., No. 2:20-CV-09555 (C.D.

  Cal.).

           2.23 “Medicaid Program” means the federal program administered by the

  states under which certain medical items, services and/or prescription drugs are

  furnished to Medicaid beneficiaries under Title XIX of the Social Security Act, 42

  U.S.C. § 1396-1 et seq.

           2.24 “Medicare Part C or Part D Program” means the program(s) under

  which Medicare Advantage, Medicare cost, and Medicare health care prepayment

  plan benefits and Medicare Part D prescription drug plan benefits are administered

  by private entities that contract with the Centers for Medicare & Medicaid Services.

           2.25 “Medicare Program” means the Medicare Parts A and B federal

  program administered by the Centers for Medicare & Medicaid Services under

  which certain medical items, services, and/or prescription drugs are furnished to

  Medicare beneficiaries under Title XVIII of the Social Security Act, 42 U.S.C. §

  1395 et seq.

           2.26 “Notice” means the Notice of Pendency and Proposed Settlement of

  Class Action, together with its exhibits, including the Statement of Class


                                              8
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 10 of 45 Page ID #:247




   Membership, and the Tier 2 and 3 Claim Form, substantially in the form of Exhibit

   C hereto.

        2.27 “Opt-Out Deadline” means the date, entered by the Court in the

   Preliminary Approval Order, by which a Class Member may elect to exclude herself

   from the Class.

        2.28 The “Panel” means the three-person panel responsible for adjudicating

   and determining Claim Awards for Tier 2 and Tier 3 Claims. The Panel shall consist

   of the Special Master appointed by the Court, along with a forensic

   psychologist/psychiatrist and an OB/GYN selected by the Parties. Each Panel

   member shall have one “vote” for the purposes of adjudication decisions.

        2.29 “Preliminary Approval” means the entry of the Court’s order granting

   preliminary approval of this Settlement and providing for dissemination of notice

   of the Settlement to the Class, substantially in the form of Exhibit D hereto.

        2.30 “Released Claims” means any and all claims, counterclaims, rights,

   causes of action, liabilities, actions, suits, damages, demands, disputes, obligations,

   judgments, duties, defenses, liens, administrative proceedings, costs, expenses,

   matters, issues, of any kind whatsoever, known or unknown, suspected or

   unsuspected, matured or unmatured, disclosed or undisclosed, contingent or

   absolute, liquidated or unliquidated, accrued or unaccrued, apparent or unapparent,

   at law or in equity, existing under federal, state, local, foreign, tribal, or common


                                             9
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 11 of 45 Page ID #:248




   law, that were or could have been asserted against any Defendant—or against a

   Defendant’s representatives, insurance carriers and insurers of their insurance

   carriers, estates, current and former administrators, current and former officers,

   current and former trustees, current and former employees and agents in their

   official and individual capacities, predecessors, successors, subsidiaries, parents,

   affiliates, and assigns; and any current and former employees, current and former

   officers, current and former administrators or current and former agents of a

   Defendant’s subsidiaries, parents, affiliates, or assigns—relating to matters alleged

   in the Litigation. “Released Claims” does not include any claims relating to (i)

   actions by any medical practitioner at UCLA medical facilities unrelated to matters

   alleged in the Litigation in connection with Dr. Heaps, or (ii) medical malpractice

   or negligence by Dr. Heaps unrelated to any sexual conduct or physician/patient

   boundary allegations against Dr. Heaps, or (iii) medical malpractice or negligence

   by Dr. Heaps unknown to the Releasing Plaintiff as of the Opt-Out Deadline, or (iv)

   the enforcement of the Settlement.

        2.31 “Releasing Defendants” means the Regents of the University of

   California and James Heaps, M.D.

        2.32 “Releasing Defendants’ Claims” means all claims and causes of action

   that Defendant may have against Releasing Plaintiffs and/or Class Counsel, whether

   known or unknown, whether arising under federal, state, common or foreign law,


                                           10
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 12 of 45 Page ID #:249




   that arise out of or relate in any way to the institution, prosecution, or settlement of

   the Litigation or the Released Claims against Releasing Defendants.

   Notwithstanding the foregoing, “Releasing Defendants’ Claims” does not include

   claims relating to the enforcement of the Settlement.

        2.33 “Releasing Plaintiffs” means Plaintiffs and each Settlement Class

   Member.

        2.34 “Settlement” means the terms and conditions of settlement embodied

   in this Agreement.

        2.35 “Settlement Class Member” means any Class Member who does not

   opt out of the Settlement, and “Settlement Class” means that group of individuals

   as a whole.

        2.36 “Settlement Amount” means the sum of $73,000,000.00.

        2.37 “Settlement Fund” means the Settlement Amount together with any

   interest and accretions thereto, which may be reduced by payments or deductions

   as provided herein or by Court order.

        2.38 “Special Master” means the individual selected by the Parties, subject

   to Court approval, to administer and adjudicate the Claims Process as set forth in

   Section 7.

        2.39 “Special Master’s Team” means any psychologists, psychiatrists,

   PTSD experts, or other experts or trained specialists or administrative personnel


                                             11
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 13 of 45 Page ID #:250




   retained to assist the Special Master and Panel in conducting interviews and

   evaluating Claim Forms and evidence under the Special Master’s supervision. The

   Special Master’s team shall include at least one board certified OB/GYN, a forensic

   psychologist/psychiatrist, and include at least one woman.

        2.40 “Statement of Class Membership” means either a statement in the form

   agreed upon by the Parties, or another simple, qualifying written statement, signed

   under penalty of perjury, to be submitted electronically or via U.S. mail by a

   Claimant, attesting to facts demonstrating that she is a member of the Class.

        2.41 “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs,

   imposts, and other charges of any kind (together with any and all interest, penalties,

   additions to tax and additional amounts imposed with respect thereto) imposed by

   any governmental authority.

   3.    SCOPE AND EFFECT OF SETTLEMENT

         3.1 Scope of the Settlement. This Settlement compromises and resolves

   the Released Claims and the Releasing Defendants’ Claims only.

         3.2 Settlement Class Certification. The Parties stipulate to, and waive

   their rights to appeal, class certification, for settlement purposes only, of the

   following Settlement Class pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3):

               All female patients of Dr. James Heaps who were seen for
               treatment by Dr. Heaps (1) at UCLA Medical Center
               (currently known as Ronald Reagan UCLA Medical
               Center) from 1986 to June 28, 2018, (2) at UCLA’s student
                                            12
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 14 of 45 Page ID #:251




               health center (currently known as Arthur Ashe Student
               Health and Wellness Center) from 1983 to June 30, 2010,
               or (3) at Dr. Heaps’s medical offices at 100 UCLA
               Medical Plaza from February 1, 2014 to June 28, 2018.

         3.3 Releasing Defendants’ Reservation of Rights. Releasing Defendants

   do not agree to class certification for any purpose other than to effectuate this

   Settlement. Releasing Defendants expressly reserve their right to contest

   certification in the event this Settlement is not approved or fails to become effective

   for any reason. The Parties agree that if the Settlement is not approved or fails to

   become effective for any reason, the litigation will return to the status quo as of

   May 28, 2020.

         3.4 Preliminary Approval Proceedings. Promptly after execution of the

   Agreement, Plaintiffs will submit the Agreement together with its Exhibits to the

   Court and will apply for entry of an order, substantially in the form of Exhibit D,

   requesting, inter alia, preliminary approval of the Settlement set forth in the

   Agreement; the setting of dates for the mailing of the Notice, Claim Form Deadline,

   Opt-Out Deadline, Objection Deadline, and Final Approval Hearing; approval of

   the Claims Administrator; appointment of the Special Master; and approval of the

   Notice.

         3.5 Opt-Out Right. Any Class Member who wishes to opt out of the Class

   must submit a timely written request for exclusion on or before the Opt-Out

   Deadline, in the manner specified in the Notice and Preliminary Approval Order,
                                            13
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 15 of 45 Page ID #:252




   which written request will in any event include sufficient identifying information

   so that Releasing Defendants may properly evaluate their right to withdraw from

   the Settlement in accordance with Section 9.3 below. All requests for exclusion

   must be signed with a handwritten signature (or similar mark) by the person seeking

   to exclude herself from the Class.

         3.6 Deficient Submissions. If a Class Member’s request to opt out is

   materially deficient as to the requirements listed herein, that Class Member will be

   given an opportunity to cure the defect(s). The Settlement Administrator will mail

   the Class Member a cure letter within 10 business days of receiving the deficient

   submission to advise the Class Member that her submission is deficient and that the

   defect must be cured to render the Request for Exclusion valid. The Class Member

   will have until the later of (a) the Response Deadline or (b) 20 calendar days from

   the date of the cure letter, to postmark or provide electronically a revised Request

   for Exclusion. If a Class Member responds to a cure letter by filing a defective

   Request for Exclusion, then the Settlement Administrator will have no further

   obligation to give notice of a need to cure. If the revised Request for Exclusion is

   not postmarked or received electronically within that period, it will be deemed

   untimely.

         3.7 Binding Effect of Settlement Upon Class Members. If this

   Settlement is approved by the Court, at the Effective Date, all persons within the


                                           14
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 16 of 45 Page ID #:253




   Class will be bound by the terms of the Settlement, except those Class Members

   who effectively exercise their right to opt out of the Class.

         3.8 Objections. Any Class Member who wishes to object to the fairness,

   reasonableness, or adequacy of the Settlement, or the application of Class Counsel

   for an award of attorneys’ fees and costs and/or for service awards for Plaintiffs,

   must timely do so in the manner specified in the Preliminary Approval Order and

   in any subsequent notice or order concerning the application for attorneys’ fees and

   costs and/or for service awards to Plaintiffs.

         3.9 Final Approval Proceedings. Plaintiffs will request that the Court hold

   the Final Approval Hearing after notice to Class Members is given. At the Final

   Approval Hearing, Plaintiffs will request entry of an order, substantially in the form

   of Exhibit E:

                (a)   Finally approving the Settlement as fair, reasonable, and

   adequate, within the meaning of Rule 23 of the Federal Rules of Civil Procedure,

   and directing its consummation pursuant to its terms;

                (b)   directing that the Litigation be dismissed with prejudice, and

   releasing the Released Claims and the Releasing Defendants’ Claims as set forth

   below;

                (c)   reserving jurisdiction with respect to implementation and

   enforcement of the terms of the Agreement; and


                                            15
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 17 of 45 Page ID #:254




                (d)   containing such other and further provisions consistent with the

   terms of the Settlement to which the Parties expressly consent in writing.

         3.10 Extinguishment of Released Claims. Upon the Effective Date, all

   Releasing Plaintiffs and anyone claiming through or on behalf of any of them,

   including but not limited to each of their respective heirs, estates, predecessors,

   successors, agents, and assigns, will be deemed to have fully, finally, and forever

   released, relinquished, and discharged all Released Claims against Releasing

   Defendants, or against Releasing Defendants’ representatives; insurance carriers

   and insurers of their insurance carriers; estates; current and former administrators,

   current and former officers, current and former trustees, current and former

   employees and current and former agents in their official and individual capacities;

   predecessors; successors; subsidiaries; parents; affiliates; assigns; and any

   employees, officers, administrators or agents of any of Releasing Defendants’

   subsidiaries, parents, affiliates, or assigns (the “Released Parties”). Upon the

   Effective Date, the Releasing Plaintiffs will be forever barred and enjoined from

   commencing, instituting, prosecuting or continuing to prosecute any action or other

   proceeding in any court of law or equity, arbitration tribunal, or administrative

   forum, asserting any Released Claim against any of the Released Parties. As to the

   Released Claims only, all Releasing Plaintiffs hereby expressly, knowingly, and




                                           16
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 18 of 45 Page ID #:255




   voluntarily waive the provisions of Section 1542 of the California Civil Code,

   which provides:

        A general release does not extend to claims that the creditor or
        releasing party does not know or suspect to exist in his or her favor at
        the time of executing the release and that, if known by him or her,
        would have materially affected his or her settlement with the debtor or
        released party.

   Releasing Plaintiffs expressly waive and relinquish any and all rights and benefits

   that they may have under, or that may be conferred upon them by, the provisions of

   Section 1542 of the California Civil Code, or any other law of any state or territory

   that is similar, comparable, or equivalent to Section 1542, to the fullest extent that

   they may lawfully waive such rights or benefits pertaining to the Released Claims.

   In connection with such waiver and relinquishment, Releasing Plaintiffs hereby

   acknowledge that they are aware that they or their attorneys may hereafter discover

   claims or facts in addition to or different from those that they now know or believe

   exist with respect to the Released Claims, but that it is their intention to hereby

   fully, finally, and forever settle and release all of the Released Claims known or

   unknown, suspected or unsuspected, matured or unmatured, disclosed or

   undisclosed, contingent or absolute, liquidated or unliquidated, accrued or

   unaccrued, apparent or unapparent, that they have against the Released Parties. In

   furtherance of such intention, the Release herein given by Releasing Plaintiffs to

   the Released Parties shall be and remain in effect as a full and complete general

                                            17
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 19 of 45 Page ID #:256




   release as to the Released Claims, notwithstanding the discovery or existence of any

   such additional different claims or facts. Each of the Parties expressly

   acknowledges that they have been advised by their attorney of the contents and

   effect of Section 1542, and with knowledge, each of the Parties hereby expressly

   waives whatever benefits they may have had pursuant to such section. Plaintiffs

   acknowledge, and the Class Members shall be deemed by operation of the Final

   Judgment to have acknowledged, that the foregoing waiver was separately

   bargained for and a material element of the Settlement of which this Release is a

   part.

           3.11 Extinguishment of Releasing Defendants’ Claims. Upon the

   Effective Date, Releasing Defendants will be deemed to have fully, finally, and

   forever released, relinquished, and discharged all Releasing Defendants’ Claims

   against Releasing Plaintiffs, and Class Counsel, whether arising under federal, state,

   common, statutory or foreign law. Upon the Effective Date, Releasing Defendants

   will be forever barred and enjoined from commencing, instituting, prosecuting or

   continuing to prosecute any action or other proceeding in any court of law or equity,

   arbitration tribunal, or administrative forum, asserting any Releasing Defendant’s

   Claim against any of the Releasing Plaintiffs and/or Class Counsel. Releasing

   Defendants are aware of section 1542 of the California Civil Code and expressly

   waive and relinquish any rights or benefits available to them under that statute or


                                            18
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 20 of 45 Page ID #:257




   under any comparable statutory or common law provision of any other jurisdiction

   with respect to the Releasing Defendants’ Claims.

         3.12 Administrative Proceedings. Nothing in this Agreement shall affect

   the rights and responsibilities of the U.S. Department of Education (“DOE”) or U.S.

   Department of Health and Human Services (“HHS”) to enforce Title IX of the

   Education Amendments Act of 1972, as amended, or The Jeanne Clery Disclosure

   of Campus Security Policy and Campus Crime Statistics Act, as amended, or any

   other applicable law. Nor shall anything in this Agreement be construed as a basis

   for interfering with Releasing Plaintiffs’ right to file a charge or complaint with, or

   participate in an investigation or proceeding conducted by, DOE, HHS, or any other

   state, federal or local government entity. Notwithstanding the foregoing, if DOE,

   HHS or any other state, federal or local government entity commences a lawful

   investigation or issues a complaint on Releasing Plaintiffs’ behalf, Releasing

   Plaintiffs specifically waive and release Releasing Plaintiffs’ right, if any, to recover

   any monetary benefits of any sort whatsoever in connection with that investigation

   or administrative proceeding. Releasing Plaintiffs further agree that Regents may

   present this Agreement to DOE or any other state, federal or local government entity

   as evidence that the Released Claims have been fully resolved. Nothing in this

   Agreement shall affect the rights and responsibilities of the Regents under Title IX

   of the Education Amendments Act of 1972, as amended, The Jeanne Clery


                                             19
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 21 of 45 Page ID #:258




   Disclosure of Campus Security Policy and Campus Crime Statistics Act, as

   amended, or any other applicable law, and the Regents may take action related to

   the Released Claims against any person other than the Releasing Plaintiffs

   irrespective of this Agreement.

         3.13 No     Release      of   Claims   Between    Releasing    Defendants.

   Notwithstanding the foregoing, this Agreement does not extinguish any claims or

   counterclaims (including but not limited to James M. Heaps, M.D. v. The Regents

   of the University of California, Case No. 19SMCV01313, pending in the Los

   Angeles Superior Court) asserted or that may be asserted by Heaps against Regents

   or by Regents against Heaps.

   4.    SETTLEMENT CONSIDERATION

         A.    Equitable Relief.

         4.1 Regents will ensure that medical personnel at UCLA Health and the

   Arthur Ashe Student Health & Wellness Center act consistently with standards

   recognized by applicable health oversight agencies such as the Medical Board of

   California and specialty societies such as the American College of Obstetricians

   and Gynecologists. Additionally, Regents will ensure appropriate procedures are

   implementated at UCLA medical facilites with respect to the identification,

   prevention, and investigation and reporting of sexual harassment, including sexual

   assault.


                                           20
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 22 of 45 Page ID #:259




         4.2 The specific measures that Regents will undertake to satisfy these

   provisions, and efforts to ensure compliance, are set forth in the Equitable Relief

   Measures, annexed hereto as Exhibit B.

         B.    Monetary Consideration.

         4.3 Regents will pay all Administrative Expenses. Administrative

   Expenses shall be invoiced to Regents and timely paid.

         4.4 Within 30 days of the Effective Date, Regents will deposit $73 million

   into the Escrow Account pursuant to instructions to be delivered by Class Counsel.

   5.    USE OF THE SETTLEMENT FUND

         5.1 Disbursements. The Settlement Fund will be used to pay distributions

   to Claimants as provided herein and in the Claim Procedures.

         5.2 Tax Implications for Claimants. Releasing Defendants make no

   representation or warranty, and provide no advice, regarding the tax consequences,

   if any, of this Agreement. Claimants are advised to consult with appropriate legal

   counsel regarding any tax implications of this Agreement. It is the intention of the

   parties that every payment to a Settlement Class Member as provided herein is a

   payment made because of a personal injury suffered by the Settlement Class

   Member.

         5.3 Investment of Settlement Amount. The Escrow Agent may invest the

   Settlement Amount in United States Agency or Treasury Securities or other


                                           21
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 23 of 45 Page ID #:260




   instruments backed by the Full Faith and Credit of the United States Government

   or an Agency thereof, or fully insured by the United States Government or an

   Agency thereof, and may reinvest the proceeds of these instruments as they mature

   in similar instruments at their then-current market rates. All risks related to the

   investment of the Settlement Fund in accordance with the investment guidelines set

   forth in this paragraph will be borne by the Settlement Fund. Releasing Defendants

   will have no responsibility for, interest in, or liability whatsoever with respect to

   investment decisions or the actions of, including any transactions executed by, the

   Escrow Agent.

         5.4 Execution of Approved Transactions. Subject to further order(s)

   and/or directions as may be made by the Court, the Escrow Agent is authorized to

   execute such transactions as are consistent with the terms of this Agreement.

   Releasing Defendants will have no responsibility for, interest in, or liability

   whatsoever with respect to the actions of the Escrow Agent, or any transaction

   executed by the Escrow Agent in its capacity as such.

         5.5 Fund Under Court Jurisdiction. All funds held by the Escrow Agent

   will be deemed and considered to be in custodia legis of the Court, and will remain

   subject to the jurisdiction of the Court, until such time as such funds will be

   distributed pursuant to the Agreement and/or further order(s) of the Court. The

   Parties will account to the Court in regard to expenditures from the Settlement Fund


                                           22
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 24 of 45 Page ID #:261




   in such manner and at such times as the Court shall direct. The Settlement will not

   depend on the Court accepting particular proposed distributions, provided that there

   is a valid and binding release of class claims.

         5.6 No Return of Funds After Effective Date. Upon the occurrence of the

   Effective Date, neither Releasing Defendants nor any other person or entity that

   paid any portion of the Settlement Amount will have any right to the return of the

   Settlement Fund or any portion thereof for any reason whatsoever (including,

   without limitation, the number of Claim Forms submitted, in absolute terms or by

   category, or the amounts to be paid to Claimants), except as set forth in Section 9.2

   below.

         5.7 Qualified Fund and Relation Back. The Parties and the Escrow Agent

   agree to treat the Settlement Fund as being at all times a "qualified settlement fund"

   within the meaning of Treas. Reg. § 1.468B-1. Additionally, the Escrow Agent will

   timely make such elections as necessary or advisable to carry out the provisions of

   this paragraph, including the “relation-back election” (as defined in Treas. Reg. §

   1.468B-1) back to the earliest permitted date. Such elections will be made in

   compliance with the procedures and requirements contained in such regulations. It

   will be the responsibility of the Escrow Agent to timely and properly prepare and

   deliver the necessary documentation for signature by all necessary parties, and

   thereafter to cause the appropriate filing to occur.


                                            23
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 25 of 45 Page ID #:262




         5.8 Tax Administrator. For the purpose of § 1.468B of the Internal

   Revenue Code of 1986, as amended, and the regulations promulgated thereunder,

   the “administrator” will be the Escrow Agent. The Escrow Agent will timely and

   properly file all informational and other tax returns necessary or advisable with

   respect to the Settlement Fund (including, without limitation, the returns described

   in Treas. Reg. § 1.468B-2(k)). Such returns (as well as the election described above)

   will reflect that all Taxes (including any estimated Taxes, interest or penalties) on

   the income earned by the Settlement Fund will be paid out of the Settlement Fund

   as provided herein.

         5.9 Taxes. All (i) Taxes (including any estimated Taxes, interest or

   penalties) arising with respect to the income earned by the Settlement Fund,

   including any Taxes or tax detriments that may be imposed upon Releasing

   Defendants or their counsel with respect to any income earned by the Settlement

   Fund for any period during which the Settlement Fund does not qualify as a

   “qualified settlement fund” for federal or state income tax purposes, and (ii)

   expenses and costs incurred in connection with the operation and implementation

   of these Tax provisions (including, without limitation, expenses of tax attorneys

   and/or accountants and mailing and distribution costs and expenses relating to filing

   (or failing to file) returns) (“Tax Expenses”), will be paid out of the Settlement

   Fund; in no event will any Defendant or any of its or his counsel have any liability


                                           24
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 26 of 45 Page ID #:263




   or responsibility for the Taxes or the Tax Expenses. The Escrow Agent, through the

   Settlement Fund, will indemnify and hold each Defendant and its or his counsel

   harmless for Taxes and Tax Expenses (including, without limitation, Taxes payable

   by reason of any such indemnification). Further, Taxes and Tax Expenses will be

   treated as, and considered to be, a cost of administration of the Settlement Fund and

   will be timely paid by the Escrow Agent out of the Settlement Fund without prior

   order from the Court, and the Escrow Agent will be authorized (notwithstanding

   anything herein to the contrary) to withhold from distribution to authorized

   Claimants any funds necessary to pay such amounts, including the establishment of

   adequate reserves for any Taxes and Tax Expenses (as well as any amounts that

   may be required to be withheld under Treas. Reg. § 1.468B-2(l)(2)); neither

   Releasing Defendants nor any of their counsel are responsible or will have any

   liability for any Taxes or Tax Expenses. The Parties agree to cooperate with the

   Escrow Agent, each other, and their tax attorneys and accountants to the extent

   reasonably necessary to ensure performance of these Tax provisions.

         5.10 Responsibility for Liens.

               (a)   The Parties have appointed the Claims Administrator to

   administer the process to identify and resolve potential Liens owed for medical

   treatment paid on behalf of a Settlement Class Member by, but not limited to,

   Governmental Payors or Medicare Part C and D Program sponsors. The Claims


                                           25
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 27 of 45 Page ID #:264




   Administrator will determine from information provided directly to the Claims

   Administrator whether there is a potential repayment obligation for medical

   treatment related to this Settlement asserted against an eligible Settlement Class

   Member. The Claims Administrator will satisfy, either globally or on an individual

   basis, any such Liens out of a Settlement Class Member’s Claims Award in advance

   of payment to that Settlement Class Member or, upon notice of a final lien total,

   hold funds equal to the amount of the Lien without distributing the held funds to

   the Settlement Class Member until the Lien has been satisfied or waived.

               (b)   The Claims Administrator will obtain documentation that any

   applicable Lien has been resolved, either globally or otherwise, and whether

   through payment or otherwise. The Claims Administrator will provide to Class

   Counsel or the Special Master, upon request, information received for the purposes

   of verifying compliance and repayment satisfaction.

               (c)   Each Settlement Class Member (and his or her respective

   counsel, if applicable) will be solely responsible for the satisfaction and discharge

   of all Lien obligations. This includes any potential notice obligation required by

   statute or otherwise when making a claim for and/or receiving compensation under

   this Settlement. Notwithstanding that responsibility, the Claims Administrator will

   perform the duties outlined herein upon authorization by the Court and each

   Settlement Class Member agrees to execute any supplemental documents or


                                           26
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 28 of 45 Page ID #:265




   correspondence, provide any additional information, and take all additional actions

   that may be necessary or appropriate to allow the Claims Administrator to identify

   or resolve a Lien. The Claims Administrator, through Class Counsel, will seek a

   Qualified Protective Order from the Court authorizing the Claims Administrator to

   receive and send information that is, or may be, protected under the Health

   Insurance Portability and Accountability Act (“HIPAA”) to fulfill the duties

   described herein on behalf of Settlement Class Members.

               (d)      If any person or entity claims a Lien, other than those described

   above, with respect to a Settlement Class Member's Claims Award and the Claims

   Administrator has been put on notice of such Lien, the Claims Administrator will

   have no authority to pay any Claims Award to any Settlement Class Member subject

   to a Lien that has not been fully and finally released. Nothing in here shall be

   interpreted to create or expand Lien recovery rights held by third parties pursuant

   to applicable law.

               (e)      In reaching this Agreement and paying the Settlement Amount,

   Releasing Defendants are relying on the foregoing representations and warranties

   of the Plaintiffs and, specifically, the actions that the Plaintiffs have represented that

   the Claims Administrator and the Settlement Class Members will take to satisfy any

   and all Liens and claims should they arise, pertaining to matters involved in or

   relating to the Litigation and the Released Claims.


                                              27
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 29 of 45 Page ID #:266




               (f)     The Claims Administrator shall release, defend, indemnify, and

   hold harmless the Released Parties from any and all damages, penalties, costs,

   expenses and fees incurred in connection with any claim or cause of action asserted

   based on a Medicare or Medicaid Lien against the Released Parties as a result of

   the settlement payments to be made to Settlement Class Members.

               (g)     The Claims Administrator shall release, defend, indemnify and

   hold harmless the Released Parties from any and all adverse consequences in the

   event that this Settlement results in the loss of any Medicare or Medicaid rights or

   benefits to any Settlement Class Member.

               (h)     The Released Parties are hereby made express third-party

   beneficiaries of this Section 5.9 and may enforce directly and in their own name,

   and without the consent of any other person, all obligations of the Claims

   Administrator set forth in Sections 5.9(a) through (d).

               (i)     Any modifications to this Section 5.9 must be approved by the

   Released Parties.

   6.    NOTICE AND ADMINISTRATION

         6.1 Appointment and Invoices of Claims Administrator. The Claims

   Administrator shall be appointed by the Court in the Preliminary Approval Order.

   The reasonable fees and expenses of the Settlement Administrator shall be invoiced

   to and paid by Regents.


                                           28
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 30 of 45 Page ID #:267




         6.2 Notice Program. Within 7 days after entry of the Preliminary Approval

   Order, Regents will furnish the Claims Administrator with all information

   reasonably available to Regents to assist in the identification of all potential

   Settlement Class Members. The Claims Administrator will provide direct notice of

   the Settlement to all identifiable Class Members within 28 days after entry of the

   Preliminary Approval Order. The Claims Administrator also will provide

   publication notice to Class Members who cannot be pre-identified.

         6.3 Website. The Claims Administrator will establish a standalone website

   for the Settlement, which will make available all relevant materials, including the

   Claim Form, and will have the ability to receive and accept Claim Forms.

         6.4 Claims Administration. The Claims Administrator will receive all

   Claims and process them as directed by the Special Master or as otherwise set forth

   in Exhibit A, or as otherwise approved by the Court. Unless the Court otherwise

   orders, claims processing will continue notwithstanding the pendency of an appeal,

   except that Releasing Defendants shall be under no obligation to pay claims prior

   to the occurrence of the Effective Date.

         6.5 Late Claims. The parties recognize that in class action settlements,

   despite best efforts, late claims will be filed. The Special Master, during the period

   where timely claims are being evaluated, may, at her discretion, allow a late claim.




                                              29
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 31 of 45 Page ID #:268




         6.6 No Claims Arising From Settlement Administration. No person will

   have any claim against Plaintiffs, Class Counsel, any person designated by Class

   Counsel, the Special Master, the Panel, or the Claims Administrator arising from or

   relating to determinations or distributions made substantially in accordance with

   this Agreement, the Claim Procedures, or further order(s) of the Court.

         6.7 Further Proceedings in the Event of Settlement Residue. If the

   Settlement Fund is not fully disbursed after the Claim Procedures established in

   Exhibit A are completed, the Parties will notify the Court and propose additional

   means of distributing the remaining amount in the Settlement Fund, which may

   include providing additional distributions to Class Members, additional notice of

   the Settlement to non-participating Class Members, and/or distributions to

   appropriate cy pres recipients. There will be no cy pres distribution unless the Court

   finds that the parties have in good faith exhausted all reasonable efforts to distribute

   the Settlement Fund to Class Members.

         6.8 Return or Destruction of Claims Process Materials. At the

   conclusion of the Claims Process, the Claims Administrator and Special Master will

   destroy all materials submitted during the Claims Process, or, if requested by the

   Claimant, will return such materials to the Claimant. Further, all work product of

   the Claims Administrator, the Special Master, the Special Master’s Team, and the

   Panel containing claimant-specific information will be destroyed. The Claims


                                             30
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 32 of 45 Page ID #:269




   Administrator and Special Master shall then provide Affidavits of Return or

   Destruction to the Parties and the Court.

   7.    THE SPECIAL MASTER

         7.1 Selection of Special Master. A Special Master will adjudicate Claims

   under the Claims Process. The Parties will select and propose that the Court appoint

   as the Special Master an independent, mutually agreeable individual with

   knowledge of and experience with claims of sexual abuse, as well as trauma-

   informed training. Plaintiffs shall select the Special Master and her team, and

   Regents shall have approval authority of the selected Special Master and her team,

   which approval shall not be unreasonably withheld. Among other designated

   responsibilities, the Special Master will assess and adjudicate the Claims Awards

   as a member of the three-person Panel. The Special Master and her team shall, in

   consultation with the Parties, develop the protocols for interviews or other oral or

   written direct contact with Settlement Class members relating to Tier 2 and Tier 3

   claims.

         7.2 Special Master Consultation of Independent Experts. The Special

   Master may consult with other experts independently, but upon any Party’s request,

   the Special Master will disclose to the Parties their identities and any information,

   determinations, or conclusions (and the bases therefor) received from such

   independent experts upon which the Special Master intends to rely. All Parties will


                                           31
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 33 of 45 Page ID #:270




   then have a reasonable period to respond or provide additional information if

   necessary.

         7.3 Fees and Costs of Special Master. The fees and costs of the Special

   Master are part of the Administrative Expenses and will be paid by Regents

   separately from, and in addition to, the Settlement Amount. The Parties will jointly

   negotiate such fees and monitor the Special Master’s expenditures.

   8.    ATTORNEYS’ FEES AND COSTS; SERVICE AWARDS

         8.1 Attorneys’ Fees and Costs. All attorneys’ fees and costs will be paid

   separately by Regents, in addition to and without any reduction of the Settlement

   Fund. Any fee and cost award must be approved by the Court. Class Counsel will

   apply for an award of attorneys’ fees and reimbursement of expenses after Final

   Approval and implementation of the Claims Procedure. Class Counsel’s request for

   attorneys’ fees and reimbursement of expenses will not exceed $8,760,000. If the

   fee and cost award approved by the court is less than the amount sought by Class

   Counsel, this will not be a basis for setting aside this Settlement.

         8.2 Service Awards. In conjunction with their application for attorneys’

   fees and reimbursement of expenses, Class Counsel will request that the Court

   approve service awards to the Class Representatives. Regents will not object to any

   request for a service award for each Class Representative of up to $15,000. Any

   approved service award will be paid from the Settlement Fund.


                                            32
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 34 of 45 Page ID #:271




   9.    TERMINATION

         9.1 No Right to Reversion. Releasing Defendants have no right to

   reversion of any portion of the Settlement Fund unless this Agreement is not

   approved or fails to become effective for any reason. Under no circumstances will

   Regents have any right to reversion of any funds expended for Administration

   Expenses.

         9.2 Partial Refund. In the event that the Agreement is not approved or fails

   to become effective for any reason, the Settlement Fund, including accrued interest

   and less Taxes or Tax Expenses paid, incurred, or due and owing in connection with

   the Settlement as provided for herein, will be refunded to Releasing Defendants

   pursuant to written instructions from counsel for Releasing Defendants.

         9.3 Election to Withdraw. Regents will have the option to withdraw from

   the Settlement if the number of Settlement Class Members who exclude themselves

   from the Class exceeds 250. If the Settlement, other than terms pertaining to the

   attorneys’ fees and costs and/or service awards to Class Representatives, is

   materially modified by any court, Releasing Defendants may, in their sole

   discretion to be exercised within 14 days after such a material modification, declare

   the Settlement void. For purposes of this paragraph, material modifications include

   but are not limited to any modifications to the definitions of the Releasing Plaintiffs,

   the Class and/or Class Members, or Released Claims. In the event that Releasing


                                             33
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 35 of 45 Page ID #:272




   Defendants exercise their option to withdraw from and terminate this Settlement,

   the Settlement proposed herein shall become void and shall have no force or effect,

   the Parties shall not be bound by this Settlement, and the Parties will be returned to

   their respective positions as of May 28, 2020.

   10.   GENERAL PROVISIONS

         10.1 Mutual Intent. The Parties: (a) acknowledge that it is their intent to

   consummate this Agreement; and (b) agree to cooperate to the extent reasonably

   necessary to effectuate and implement all terms and conditions of the Agreement

   and to exercise their best efforts to accomplish such terms and conditions.

         10.2 Good Faith. The Parties and their respective counsel agree that they

   will act in good faith and will not engage in any conduct that could frustrate the

   purposes of this Agreement.

         10.3 Ongoing Best Efforts to Effectuate. The Parties agree to make their

   best efforts on an ongoing basis to effectuate the Monetary Relief and Equitable

   Relief provided for in this Agreement, as well as to defend this Agreement from

   any legal challenge by objection, appeal, collateral attack, or otherwise.

         10.4 No Waiver. The waiver by one Party of any breach of this Agreement

   will not be deemed to be a waiver of any prior or subsequent breach. A Party’s

   failure to exercise any rights under this Agreement shall not constitute waiver of

   that Party’s right to exercise those rights later, except as expressly provided in this


                                            34
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 36 of 45 Page ID #:273




   Agreement. No delay by any Party in exercising any power or right under this

   Agreement will operate as a waiver of that power or right, nor will any single or

   partial exercise of any power or right under this Agreement preclude other or further

   exercises of that or any other power or right, except as expressly provided.

         10.5 Making Records and Information Available. Regents has made and

   will continue to make records and information available to Class Counsel for

   purposes of enabling Class Counsel to confirm the scope of the Settlement Class,

   the proper Parties, and the scope and accuracy of records maintained by Regents.

   Such records and information shall be provided in the form of admissible evidence

   as reasonably necessary to effectuate the purposes of this Agreement.

         10.6 Class Size Contingency. Regents has represented that there are

   approximately 5,000 identifiable persons in the Class based on available patient

   encounter data, and based on such data Regents estimates that there may be as many

   as 1,600 additional persons in the class who cannot be pre-identified. Plaintiffs

   reserve the right to withdraw from the Settlement if the actual number of Class

   Members is materially greater.

         10.7 Authority of Class Counsel. Class Counsel, on behalf of the Class,

   are expressly authorized to take all appropriate action required or permitted to be

   taken pursuant to the Agreement to effectuate its terms. All Parties covenant and




                                           35
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 37 of 45 Page ID #:274




   represent that they have consulted with competent counsel prior to entering into this

   Agreement.

         10.8 Final Resolution Without Adjudication. The Parties intend this

   Agreement to effect a final and complete resolution of all disputes and claims

   between Releasing Plaintiffs, on the one hand, and the Released Parties, on the other

   hand, with respect to the Litigation. The Settlement resolves claims which are

   contested and will not be deemed an admission by any Party as to the merits of any

   claim or defense. The Parties agree that during the course of the Litigation, the

   parties and their respective counsel at all times complied with the requirements of

   Federal Rule of Civil Procedure 11 and California Code of Civil Procedure § 128.7.

   The Parties agree that the Settlement Amount and the other terms of the settlement

   were negotiated in good faith by the Parties and reflect a settlement that was reached

   voluntarily after consultation with competent legal counsel.

         10.9 No Admission of Liability. Neither this Agreement nor the Settlement

   embodied herein, nor any act performed or document executed pursuant to or in

   furtherance of the Agreement or the Settlement, (a) is or may be deemed to be or

   may be used as an admission of, or evidence of, the validity of any Released Claim,

   the truth of any of the allegations in the Litigation of any wrongdoing, fault, or

   liability of Releasing Defendants, or that Plaintiffs or any Class Members have

   suffered any damages, harm, or loss, or (b) is or may be deemed to be or may be


                                            36
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 38 of 45 Page ID #:275




   used as an admission of, or evidence of, any fault or omission on the part of

   Releasing Defendants in any civil, criminal, or administrative proceeding in any

   court, administrative agency, or other tribunal.

           10.10        No Court Findings on Liability. In agreeing to this Settlement,

   the Parties acknowledge that this Court has not made any findings or expressed any

   opinion concerning the merits, validity, or accuracy of any of the allegations,

   claims, or defenses in the Litigation.

           10.11        Use in Other Proceedings. The Parties will not introduce or use,

   or cause to be introduced or used, any provision in this Settlement, or any action

   taken    in     implementation   thereof,    or   any   statements,   discussions,   or

   communications, or any materials prepared, exchanged, issued, or used during the

   course of negotiations leading to this Settlement, in this Litigation or in any other

   judicial, arbitral, administrative, investigative, or other proceeding of whatsoever

   kind or nature, as evidence of any violation or lack thereof; provided, however, that

   any Defendant may file this Agreement and/or the Final Order and Judgment in any

   other action that may be brought against it in order to support a defense or

   counterclaim based on principles of res judicata, collateral estoppel, release, good

   faith settlement, judgment bar or reduction, or any theory of claim or issue

   preclusion or similar defense or counterclaim.




                                               37
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 39 of 45 Page ID #:276




         10.12        Class Member Confidentiality. The Parties acknowledge that

   all claimant-identifying information shall be protected from disclosure to the full

   extent authorized by the relevant laws and regulations governing the protection of

   personal information, including but not limited to the California Financial Privacy

   Act and the California Insurance Information and Privacy Protection Act and the

   Federal Rules of Civil Procedure. Regents further acknowledges that its insurers

   will execute appropriate non-disclosure agreements with confidentialty protections

   limiting the disclosure of and protecting the confidentiality of claimant-identifying

   information. Consistent with California Code of Civil Procedure, section 1001,

   nothing in this settlement is intended to prevent the disclosure of factual information

   by Plaintiffs and Class Members.

         10.13        Responsibility of Settlement Class Members for Taxes. The

   Parties agree the payments to Settlement Class Members are not wages, and each

   Settlement Class Member and Class Representative who receives a payment in

   connection with this Settlement will be responsible for payment of any and all

   federal, state or local taxes resulting from or attributable to the payment received

   by such Settlement Class Member or Class Representative.

         10.14        Survival of Confidentiality Agreements. All agreements made

   and orders entered during the course of the Litigation relating to the confidentiality




                                            38
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 40 of 45 Page ID #:277




   of information, such as those designed to protect patient confidentiality and patient

   identifying information, will survive this Agreement.

         10.15        Applicability of California Public Records Act. The Parties

   acknowledge that Regents is subject to the California Public Records Act (“CPRA”)

   and that this Agreement and other documents, or portions thereof, underlying the

   Agreement may constitute public records of a type that is generally required to be

   disclosed upon request, to the extent such disclosure is also consistent with Regents’

   obligations under the law, including under the Information Practices Act (“IPA”),

   the Health Insurance Portability And Accountability Act (“HIPAA”), the Family

   Educational Rights And Privacy Act (“FERPA”), and all other applicable state and

   federal privacy laws.

         10.16        Limitation on Amendment. The Agreement may be amended

   or modified only by a written instrument signed by or on behalf of all Parties or

   their respective successors-in-interest.

         10.17        Governing Law. This Agreement and the Exhibits hereto will

   be considered to have been negotiated, executed, and delivered, and to be wholly

   performed, in the State of California, and the rights and obligations of the parties to

   the Agreement will be construed and enforced in accordance with, and governed

   by, the substantive laws of the State of California.




                                              39
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 41 of 45 Page ID #:278




         10.18       Neutral Construction. The determination of the terms and

   conditions contained herein and the drafting of the provisions of this Agreement

   have been by mutual understanding after negotiation, with consideration by, and

   participation of, the Parties and their counsel. This Agreement will not be construed

   against any Party on the basis that the Party was the drafter or participated in the

   drafting. Any statute or rule of construction that ambiguities are to be resolved

   against the drafting party will not be employed in the implementation of this

   Agreement, and the Parties agree that the drafting of this Agreement has been a

   mutual undertaking.

         10.19       Entire Agreement. The Agreement and the Exhibits annexed

   hereto constitute the entire agreement among the parties hereto, and no

   representations, warranties or inducements have been made to any party concerning

   the Agreement or its Exhibits other than the representations, warranties, and

   covenants contained and memorialized in these documents.

         10.20       Exhibits Fully Integrated. All of the Exhibits to the Agreement

   are material and integral parts hereof and are fully incorporated herein by this

   reference.

         10.21       Severability. Except as otherwise provided in this Agreement, if

   any covenant, condition, term or other provision in this Agreement is held to be

   invalid, void or illegal, the same will be deemed severed from the remainder of this


                                           40
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 42 of 45 Page ID #:279




   Agreement and will in no way affect, impair or invalidate any other covenant,

   condition, term, or other provision in this Agreement. If any covenant, condition,

   term or other provision in this Agreement is held to be invalid due to its scope or

   breadth, such covenant, condition, term, or other provision will be deemed valid to

   the extent of the scope or breadth permitted by law.

         10.22        Authority to Execute. Each counsel or other Person executing

   the Agreement or any of its Exhibits on behalf of any party hereto warrants that

   such Person has the full authority to do so.

         10.23        Execution in Counterparts. The Agreement may be executed

   in one or more counterparts. All executed counterparts and each of them will be

   deemed to be one and the same instrument. A complete set of executed counterparts

   will be filed with the Court. Signatures sent by facsimile or sent in PDF form via e-

   mail will be deemed originals.

         10.24        No Prior Assignments. The Parties represent, covenant, and

   warrant that they have not directly or indirectly, assigned, transferred, encumbered,

   or purported to assign, transfer, or encumber to any person or entity any portion of

   any liability, claim, demand, action, cause of action, or that are rights released or

   discharged in this settlement except as set forth in this Agreement.




                                            41
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 43 of 45 Page ID #:280




         10.25       Binding Upon Successors and Assigns. The Agreement will be

   binding upon, and inure to the benefit of, the successors and assigns of the parties

   hereto.

         10.26       Continuing Jurisdiction. The Court will retain jurisdiction with

   respect to implementation and enforcement of the terms of the Agreement, and all

   Parties submit to the jurisdiction of the Court for purposes of implementing and

   enforcing the Settlement embodied in the Agreement and matters related to this

   Settlement.

         10.27       Condition. This Agreement shall not be binding on the Regents

   unless and until the Board of Regents of the University of California has formally

   approved this settlement and such formal approval has been communicated to

   counsel for Releasing Plaintiffs.




  APPROVED AND AGREED TO BY THE PARTIES AND THEIR

  RESPECTIVE COUNSEL ON THE DATE NOTED BELOW.



   Dated: November 6, 2020




                                           42
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 44 of 45 Page ID #:281
Case 2:20-cv-09555-RGK-E Document 13-3 Filed 11/16/20 Page 45 of 45 Page ID #:282




    JAMES MASON HEAPS, M.D.

    BYQ/                7J
    James Mason Heaps, M.D.


    By:____
    Marc Smith
    Daniel L. Reback
    Georgia Skoumbis
    KRANE & SMITH, APC
    16255 Ventura Blvd., Suite 600
    Encino, CA 91436
    (818) 382-4000

    Tracy Green
    GREEN & ASSOCIATES
    800 West Sixth Street, Suite 450
    Los Angeles. California 90017
    (213) 233-2260

    Cozt;ise/fin DefL’ndant
    Jcsnzes Mason Heaps, MD.




                                       44
